DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rottenberg et al (US 20080243067).
Regarding claim 1, Rottenberg et al (hereafter Rottenberg) discloses a balloon catheter comprising: a catheter shaft (32) having a central longitudinal axis, a guidewire lumen (36)  and an inflation lumen (38) extending therethrough; and an inflatable balloon (34) bonded to a distal end region of the catheter shaft (paragraph 0056), the inflatable balloon having a proximal waist (proximal neck) secured to the catheter shaft and a distal waist (distal neck) bonded to the catheter shaft (paragraph 0056);  the inflatable balloon (34) having a generally conical shape having a proximal conical portion that tapers radially outward in a distal direction from the proximal waist (figure 10); wherein the catheter shaft includes an inner tubular member (35) defining the guidewire lumen and an outer tubular member (33) extending around the inner tubular member, the inflation lumen (38) defined between the inner tubular member and the outer tubular member (paragraph 0056, figure 10); wherein the proximal waist is bonded to a distal end region of the outer tubular member, and the distal waist is bonded to a distal end region of the inner tubular member (figure 10, paragraph 0056). Rottenberg further discloses that the balloon can have an elliptical shape (paragraph 0042), but does not specifically disclose the specifics of the elliptical shape of the balloon. However, it would have been obvious to one with ordinary skill in the art at the time of the invention to 
Regarding claim 2, Rottenberg teaches all of the limitations set forth in claim 1, wherein the inflatable balloon (34) has a distal conical portion (Figure 10) and a radially outermost extent between the proximal conical portion and the distal conical portion (figure 10), wherein as modified above the distal conical portion would also have an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis that passes through the distal conical portion since the entire balloon is modified to have an elliptical cross-section.
Regarding claim 3, Rottenberg teaches all of the limitations set forth in claim 2, wherein the distal conical portion tapers radially inward in a distal direction toward the distal waist.

    PNG
    media_image1.png
    367
    617
    media_image1.png
    Greyscale

Regarding claim 4, Rottenberg teaches all of the limitations set forth in claim 3, wherein the proximal conical portion has a first length measured along the central longitudinal axis from the proximal waist to the radially outermost extent and the distal conical portion has a second length measured along the central longitudinal axis from the radially outermost extent to a distal tip of the balloon; and wherein the first length is greater than the second length.

    PNG
    media_image2.png
    383
    696
    media_image2.png
    Greyscale

Regarding claims 5 and 6, Rottenberg teaches all of the limitations set forth in claim 2, wherein due to the elliptical shape as taught in claim 1 above, the proximal conical portion tapers away from the central longitudinal axis at a first angle in a first plane parallel to and passing through the central longitudinal axis, and the proximal conical portion would taper 
Regarding claims 7 and 8, Rottenberg teaches all of the limitations set forth in claim 6, wherein it would have been further been obvious to one with ordinary skill in the art at the time of the invention to either make the first angle is less than the fourth angle or make the first angle is greater than the fourth angle, since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art and these configurations have not been disclosed as solving any stated problem and it appears that the device would perform equally well with either designs. 
Regarding claim 9, Rottenberg teaches all of the limitations set forth in claim 2, wherein due to the elliptical shape as taught in claim 1 above the balloon would be located a first distance from the central longitudinal axis in a first direction taken in a plane perpendicular to the central longitudinal axis that passes through the radially outermost extent, and the balloon is located a second distance from the central longitudinal axis in a second direction taken in the plane perpendicular to the central longitudinal axis that passes through the radially outermost 
Regarding claim 10, Rottenberg teaches all of the limitations set forth in claim 1, wherein the distal waist is an inverted distal waist bonded to the catheter shaft (figure 10).
Regarding claim 11, Rottenberg teaches all of the limitations set forth in claim 1, wherein the inflatable balloon is only bonded to the catheter shaft at the proximal and distal waists (paragraph 0056).
Regarding claim 12, Rottenberg teaches all of the limitations set forth in claim 1, wherein a distalmost extent of the inflatable balloon is flush with or extends distal of a distal end of the catheter shaft in an inflated configuration (Figure 10).
Regarding claim 14, Rottenberg discloses a subintimal recanalization catheter assembly for recanalizing a blood vessel having an occlusion in a lumen thereof, the catheter assembly comprising: an elongate catheter shaft (30) having a central longitudinal axis, the catheter shaft including: an outer tubular (33) member having a lumen extending therethrough; and an inner tubular member (35) having a lumen extending therethrough, the inner tubular member being disposed in the lumen of the outer tubular member (figure 10); and an inflatable balloon (34) having a proximal waist fixedly attached to a distal end region of the outer tubular member and a distal waist fixedly attached to a distal end region of the inner tubular member (paragraph 0056, figure 10), the inflatable balloon (34) configured to be inflated from an uninflated configuration to an inflated configuration with an inflation fluid (paragraph 0057); wherein a distalmost extent of the inflatable balloon is flush with or extends distal of a distal end of the catheter shaft in the inflated configuration (figure 10); wherein in the inflated configuration in 
Rottenberg further discloses that the balloon can have an elliptical shape (paragraph 0042), but does not specifically disclose the specifics of the elliptical shape of the balloon. However, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the balloon comprise a elliptical shape, as taught as known in the art at the time of the invention, such that the proximal conical portion also has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis that passes through the proximal conical portion and is centered on the central longitudinal axis, since figure 10 shows the balloon symmetrical along the central longitudinal axis of the shaft. Furthermore, since an elliptical shape defines a major axis and a minor axis, it would have been within the skill of one with ordinary skill in the art at the time of the invention to further center the balloon on the shaft, such that outermost points of the balloon on opposing sides of the center of the balloon on both a major axis and a minor axis passing perpendicularly through the central longitudinal axis are equidistant from the central longitudinal axis of the catheter. Since Rottenberg discloses elliptical shaped balloons were known in the art at the time of the invention and it also has been held that a change in form or shape is generally recognized as being within the elevel of ordinary skill in the art, this modification would have been obvious to one with ordinary skill in the art at the time of the invention.
Regarding claim 15, Rottenberg teaches all of the limitations set forth in claim 14, wherein the inflatable balloon (34) has a generally conical shape having a proximal conical 
Regarding claim 16, Rottenberg teaches all of the limitations set forth in claim 15, wherein the inflatable balloon (34) has a distal conical portion and a radially outermost extent between the proximal conical portion and the distal conical portion (figure 10).
Regarding claim 17, Rottenberg teaches all of the limitations set forth in claim 16, wherein as modified above the proximal conical portion would have an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis that passes through the proximal conical portion and the distal conical portion has an elliptical cross-section taken in a plane perpendicular to the central longitudinal axis that passes through the distal conical portion.
Regarding claim 18, Rottenberg teaches all of the limitations set forth in claim 16, wherein the distal conical portion tapers toward the central longitudinal axis in a distal direction toward the distal waist (figure 10).
Regarding claim 21, Rottenberg teaches a balloon catheter comprising: a catheter shaft (32) having a central longitudinal axis, a guidewire lumen (36) and an inflation lumen (38) extending therethrough; and an inflatable balloon (34) secured to a distal end region of the catheter shaft, the inflatable balloon having a proximal waist bonded to the catheter shaft and a distal waist bonded to the catheter shaft (figure 10); the inflatable balloon having a generally conical shape having a proximal conical portion and a distal conical portion, wherein the proximal conical portion tapers radially outward in a distal direction from the proximal waist and wherein the distal conical portion tapers radially inward in a distal direction toward the distal waist (figure 10); wherein the inflatable balloon has a radially outermost extent between 
Regarding claim 22, Rottenberg teaches all of the limitations set forth in claim 21, wherein in the inflated configuration only the inflation fluid exerts an outward force upon an inner surface of the inflatable balloon (figure 10, paragraph 0057).
Regarding claim 23, Rottenberg teaches all of the limitations set forth in claim 1, wherein in the inflated configuration only the inflation fluid exerts an outward force upon an inner surface of the inflatable balloon (paragraph 0057, figure 10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.